Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-32 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 2/18/20, 9/02/20 and 6/29/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-32 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-32 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
 	Furthermore, the prior art of record does not teach a memristor based neuromorphic in a specific motion sensing circuit (and a correspondent method as claimed in claim 17)  including “photo-receptors connected to an inhibitory active memristor neuron circuit coupled to the second photo-receptor; and a self-excitatory active memristor output-counter neuron circuit coupled to the excitatory active memristor neuron circuit and coupled to the inhibitory active memristor neuron circuit ” as disclosed within the context of the claimed invention with the other limitations present in claims 1, 17 and 26. (Note claim 26 discloses a more specific detail of this circuit)
Each dependent claim inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pickett (U.S. Patent Application Pub No. 2015/0379395) and Pickett (U.S. Patent Application Pub No. 2014/0035614) teach a circuit using neuristors to provide output signal. 
Hall et al. (U.S. Patent Application Pub No. 2015/0100531) (IDS filed 9/2/20) disclose a method and apparatus of monitoring neuron models.
 Kramer (U.S. Patent 5,998,780) disclose a motion sensing circuit.
	The above citations disclose various circuits using memristor based neuromorphic and motion sensor, but none of these references of prior arts of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
September 11, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824